Title: To Thomas Jefferson from Francis Walker Gilmer, 13 January 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir,
Richmond
13th Jany.  1824
I have deferred writing to you, with the daily expectation of setting out to see you. My strength after so long a confinement naturally returns very slowly, and even now it would fatigue me too much to travel by the stage to Albemarle, nor can I consent to accept the private carriages which have been offered me.I am very desirous to see you, & to report to you fully my conduct, opinions &c. &c. and shall set out whenever I think it safe.The delay of the Competitor gives me great uneasiness. I pressed most carnestly the necessity of the early arrival of the professors. They wished it, as much as me.From your letter to Mr Cabell I fear you still consider me as professor of law. after my letters from Edinburgh (meant to apprize you early of my intentions) and these from New York, when I foresaw even the impossibility of acting, I hoped you would cast about for one whose health at least would oppose no insuperable obstacle to so laborious a task.I inquired at New York about Chanr Kent of that state-but I believe he would not accept it, & on the score of politics there are some objections, he having always been a zealous disciple of Hamilton & the ultras.Believe me you should not rely upon my acceptance; honorable as the appointment certainly is to me, & anxious as I am to contribute every thing to the university, & to my native county, I see distinctly that it is impossible for me to accept it.I mentioned Emmet for natural history. &c. If we cannot get Torrey, I believe you cannot do better.believe me dear Sir, yours most trulyFr W. Gilmer